Case: 19-10769      Document: 00515329987         Page: 1    Date Filed: 03/03/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                              March 3, 2020
                                      No. 19-10769
                                                                              Lyle W. Cayce
                                                                                   Clerk
AUTOMATION SUPPORT, INCORPORATED, doing business as Technical
Support; SOYOKAZE INCORPORATED,

              Plaintiffs - Appellees

v.

HUMBLE DESIGN, L.L.C.; WARREN DAVID HUMBLE,

              Defendant - Appellees

v.

TODD PHILLIPPI,

              Movant - Appellant



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CV-4455


Before KING, JONES, and COSTA, Circuit Judges.
PER CURIAM: *
       Automation Support, Inc. and Soyokaze, Inc. sued their former
employees Becky Wallace and Warren Humble, as well as Humble’s new



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10769    Document: 00515329987    Page: 2   Date Filed: 03/03/2020



                                No. 19-10769
business, Humble Design, L.L.C. The plaintiffs asserted breach of contract,
breach of fiduciary duty, tortious interference with contract, misappropriation
of trade secrets, and violations of the Texas Theft Liability Act. The parties
consented to have a magistrate judge conduct proceedings and enter judgment.
See 28 U.S.C. § 636(c).
      Eventually the parties filed a joint stipulation of voluntary dismissal
with prejudice under Federal Rule of Civil Procedure 41(a)(1)(A)(ii).      The
defendants then sought attorney’s fees under the Texas Theft Liability Act and
the Texas Uniform Trade Secrets Act, both of which entitle a prevailing
defendant to fees and costs.    TEX. CIV. PRAC. & REM. CODE §§ 134.005(b),
134A.005(1).   The magistrate judge granted the motion and ordered the
plaintiffs to pay $69,204.12.
      Automation Support appealed that ruling as well as the denial of
requests to vacate the judgment under Federal Rule of Civil Procedure 60. We
affirmed and remanded for an award of appellate attorneys’ fees. Automation
Support, Inc. v. Humble Design, LLC, 734 F. App’x 211, 216 (5th Cir. 2018).
The magistrate judge entered an additional fee award of $33,997.58.
      Todd Phillippi, an attorney, and Billy and Renee McElheney, the
plaintiff corporations’ owners, then filed a Rule 60 motion for relief from the
judgment. Phillippi and the McElheneys asserted that they had a right to seek
relief because the plaintiffs had assigned litigation rights to them and their
property was used to fund the appeal bond. The magistrate judge denied the
Rule 60 motion. Phillippi and the McElheneys filed repeated objections to the
ruling. Because Phillippi and the McElheneys were not parties to the case, the
magistrate judge barred them from making additional filings other than a
notice of appeal.
      Not to be deterred, Phillippi and the McElheneys attempted to appeal to
the chief judge of the district the magistrate judge’s grant of attorney’s fees
                                      2
    Case: 19-10769     Document: 00515329987     Page: 3   Date Filed: 03/03/2020



                                  No. 19-10769
and order not to file more papers. As the parties had consented to have the
case heard by a magistrate judge, the district court ruled that any appeal of
the magistrate judge’s rulings must be made to the court of appeals. Phillippi
now appeals the district court’s order to us.
      “[A]n appeal from a judgment by a magistrate judge in a civil case must
be filed in the same tribunal as any other district court judgment”—that is, in
the appropriate circuit court of appeals. FED. R. APP. P. 3(a)(3). The district
court thus correctly recognized that it lacked jurisdiction to hear an appeal of
the magistrate judge’s rulings. An order noting that a party has filed an appeal
to the wrong court is not an appealable final judgment. Put another way,
because the district court had no jurisdiction over the case, we lack jurisdiction
to review its order. Cf. In re Stangel, 219 F.3d 498, 500 (5th Cir. 2000) (“When
the district court lacks jurisdiction over an appeal from a bankruptcy court,
this Court lacks jurisdiction as well.”). To the extent that Phillippi seeks to
appeal the magistrate judge’s denial of his request for Rule 60 relief, or the
underlying judgment awarding fees, this appeal was filed well beyond the 30-
day deadline for appealing those rulings. FED. R. APP. P. 4(a)(1)(A).
      The appeal is DISMISSED for lack of jurisdiction.




                                        3